Name: 2006/85/EC: Commission Decision of 10 February 2006 amending Decision 92/452/EEC as regards certain embryo collection and production teams in certain third countries (notified under document number C(2006) 332) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  trade;  agricultural policy;  health;  agricultural activity;  means of agricultural production
 Date Published: 2006-02-11; 2007-05-08

 11.2.2006 EN Official Journal of the European Union L 40/24 COMMISSION DECISION of 10 February 2006 amending Decision 92/452/EEC as regards certain embryo collection and production teams in certain third countries (notified under document number C(2006) 332) (Text with EEA relevance) (2006/85/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams listed in that Decision. (2) Canada, New Zealand and the United States of America have requested that amendments be made to the entries for those countries on those lists as regards certain embryo collection and production teams. (3) Canada, New Zealand and the United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection teams concerned have been officially approved for exports to the Community by the veterinary services of those countries. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 14 February 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2006/8/EC (OJ L 6, 11.1.2006, p. 32). ANNEX The Annex to Decision 92/452/EEC is amended as follows: (a) the row for Canada embryo collection and production team No E593 is replaced by the following: CA E593 Davis-Rairdan Embryo Transplant Ltd PO Box 590, Crossfield Alberta TOM 0S0 Dr Roger Davis Dr Andres Arteaga (b) the following row for New Zealand is inserted: NZ NZEB11 ArTech PO Box 23026 Hamilton Dr Rob Courtney Dr William Hancock (c) the following rows for United States of America embryo collection teams are deleted: US 91WA048 E11 Carnation Research 28901 NE Carnation F Carnation, WA Eric Studer US 91WA020 E572 North West Veterinary Clinic 8500 Cedarhome Drive Stanwood, WA E.E. Elefson US 91NC054 E705 Apex Veterinary Hospital 1600 E. Williams St Apex, NC Samuel P. Galphin (d) the following rows for United States of America are inserted: US 05NC117 E705 S. Galphin Services 6509 Saddle Path Circle Raleigh, NC 27606 Dr Samuel P. Galphin US 05IA118 E1477 Donald Yanda 147 Jacobsen Drive Maquoketa, IA 52060 Dr Donald Yanda US 05WI116 E1554 Reprovider, LLC 2007 Excalibur Drive Janesville, WI 53546 Dr Rick Faber US 05IA119 E1685 Westwood Embryo Services Inc 1760 Dakota Ave Waverly, IA 50677 Dr Justin Helgerson